 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDCartrisealCorporationandLocal310,UnitedAutomobile,AerospaceandAgriculturalImplement Workers of America,AFL-CIO. Casesl3-CA-8170 and 13-CA-8375August 29, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn October 23, 1968, Trial Examiner LloydBuchanan issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,andrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended dismissalas to them. Thereafter, the General Counsel andRespondent filed exceptions to the Trial Examiner'sDecision, supporting briefs, and answering briefs,and,inaddition,theRespondentfiledasupplemental brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified hereinORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyordersthattheRespondent,CartrisealCorporation,Wheeling,Illinois, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Add the following as paragraph 2(d), andreletter the following paragraphs accordingly-'On March 5, 1969, the General Counsel fileda motion to strike certainportions of Respondent's supplementalbrief,whichpurported to containverbatimrecitationsofexcerptsfromcertaincollective-bargainingagreements between local unions of theUnitedAutoWorkers andemployersnot parties to this proceedingThe motionishereby granted,inasmuch as Respondent did not adduce these contracts in evidence at thehearing and none of the parties to this proceedingis a party to any of theaforesaid contracts"(d) Notify all strikers if presently serving in theArmed Forces of the United States of their right tofullreinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces."2.Add the following as the last indentedparagraph of the notice.WE WILL notify all strikers if presently servingin the Armed Forces of the United States of theirright to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces.MEMBER BROWN, dissenting in part:Unlikemy colleagues, I am convinced thatRespondent was engaging in surface bargaining withno desire or intent to reach a meaningful agreementwiththeUnionAn evaluationofallofRespondent'sproposalsandpositions,and itsadamant insistence thereon, considered in light oftheprior contracts and practices of the parties,shows that these proposals constituted a radicaldeparture from past practice and would haveresulted in severe restrictions on employee rights.Viewing theRespondent'sproposalsintheirentirety, they would have left little or no area ofpossibleUnion concern, and were, therefore,predictably unacceptable I can only conclude thatRespondent could not in good faith have supposedthat its proposals had the slightest chance ofacceptance or even that they might afford a basis ofdiscussion.Accordingly,IwouldfindthatRespondent violated Section 8(a)(5).TRIAL EXAMINER'S DECISIONBuCHANAN, Trial Examiner It is unfortunate, as weconsider the employer, the employees, the union, and thedesideratumof industrialpeace,thatabargainingrelationshipwhich was in existence for several years asformalized by collective-bargaining agreements has beendisrupted It is not our function to decide the generalquestions how or why the disruption developed, how itcouldhave been avoided, and whether a reasonablesettlement could thus have been effected. The issue here iswhether the Company violated the Act as alleged.But wholly aside from the result (to the employees andallegeddiscriminatees especially as the other partiescontinue about their business with little modification), it isto be deplored'That the extended efforts to settle this case did not bearfruitAs the GENERAL COUNSEL and the COMPANY' agreed,settlement could have been accomplished'onterms far morefavorable to the UNION and the employees before us thanare to be found in this Decision Such a settlement wouldhave been eminently desirable in theinterest of industrialpeace and would also have spared all,concerned the expenseand loss of time in trial, briefs, andtsubsequent proceedings'Quite a', much as an employer'sbreach of a settlement agreement, as Ishall soon have occasion to note in a forthcoming decision in another caseThese remarks are neither"gratuitous[nor] inappropriate"unless one178 NLRB No. 47 CARTRISEAL CORP.Iwant to state as clearly as possible that I conceive itto be a Trial Examiner's duty to further the policies of theAct by friendly adjustment and also to limit trials to whatisboth relevant and necessary For this I have more thanonce been applauded (informally and off the record; andcounselhave at times expressed appreciation on therecord)Where performance of that duty is frustrated, Ioffersuggestionorcriticism in the hope of futureimprovement--all in the interest of that measure of serviceto which all parties are entitledThe complaint in 13-CA-8170 (issued March 5, 1968;charges filed December 14, 1967, and February 5, 1968),asamended, alleges that the Company has violatedSection 8(a)(5) and (I) of the National Labor RelationsAct, as amended, 73 Stat 519, by refusing to bargain withthe Union in good faith' and by certain specific acts Theanswer, as amended, denies the allegations of violationDuring an extended recess necessary because of theserious illness of a necessary witness, there issued a secondcomplaint,in13-CA-8375,whichwasthereafterconsolidated with the first for trial The second complaint(issuedMay 27, charge filed April 15, 1968) alleges thattheCompany has violated Section 8(a)(3) and (1) byrefusing to reinstate strikers on whose behalf the Unionhad made an unconditional offer to return to work, andby offering to some of them employment as "new"employees, with loss of accrued benefits These allegationsof violation have likewise been deniedThe case was tried before me at Chicago, Illinois, onApril 9 through 18, inclusive, and June 13 and 14, 1968.Pursuant to leave granted to all parties, comprehensiveand well-prepared briefs and supplemental briefs havebeen filed by the General Counsel and the Company, thetime to do so having been extended I regret that eightintervening cases have delayed issuance of this DecisionUpon the entire record in the case and from myobservation of the witnesses, I make the following-FINDINGS OF FACT (WITH REASONS THEREFOR) ANDCONCLUSIONS OF LAWITHE COMPANY'S BUSINESSAND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as anIllinois corporation, the nature and extent of its business,and its engagement in commerce within the meaning oftheAct are admitted, I find and conclude accordingly Ilacks concern for proper and expeditious procedure They may appear tomerit such adjectives where there is a failure to become acquainted withwhat the Trial Examiner has in fact declared, as at this point andelsewhereItmay be deemed lese majesty to refer to employment of suchadjectivesBut they can be sloughed off I rely on my own judgment ofwhat is appropriate for speed and economy as I have elsewhere stated it, inthe light of the Board'sconcern expressed under different auspicesRecognition of the policy of the Act and of the stated reasons of concernedtriers of the facts will lead to better comprehension of attempts to settlecases and limit trialsA conscientious trier should attempt to removeshortcomings and obstaclesWith all of this said, it should be noted that no reluctant party was hereattritedOf course,no attempt was made to accomplish thatIn an early colloquy the General Counsel explained that his generalallegation of lack of good faith and surface bargaining was not limited bybutwas in addition to the particularization thereafter set forthAnamendment to that effect would in any event have been in order,and thetrial proceeded without objection on the basis of an allegation of surfacebargaining in addition to the particulars alleged in the complaint, withboth sides exploring the details of the negotiations273also find and conclude that,as admitted,the Union is alabor organization within the meaning ofthe Act.ItTHE ALLEGED VIOLATION OF SECTION 8(AX5) AND (1)A Specified ActsInsupportof the amended allegation that VicePresidentW C Laser (son of W. F. Laser, theCompany's president) offered inducements to employeeson or about June 17, 1967, to undermine the Union,employee Frank Bambach testified that he told ForemanGoldstein that he had received a better offer elsewhereand expected to quit; that a few days later W C. calledhim into his office and said that he had heard of the offer;that, asked how much he wanted if he were to remain, herequested 60 cents an hour, which would cover severancepay he would lose if he went on strike, and that theincrease was agreed on, to be effective July 1. Quite inagreement,W. C. told us that Bambach accepted his offerof an assistant foreman's job at $160 per week, the moneyequivalent after a 60-cent increase.With the plant closingforvacationonMonday, July 3, and none of theemployees, including Bambach, returning to work afterthe strike was called on July 17, the change was noteffected.We might here note an element of questionablereliability as Bambach testified that W. C., after agreeing,had suggested that they wait and see the outcome of apossible strike, to which Bambach had referred. The latterthereafter testified that he did not recall whether W. Chad mentioned a strike. The inducement offered was to anemployee who had warned that he would leave for a betterjob. I conclude that the proposed increase, requested andagreed on, and the concomitant promotion were notviolativeAnother instance of inducement offered to underminetheUnion is alleged in a question by W F to shopcommitteeman Wodka, coeval and a golfing companion,whether he would like to be foreman of the machine shopW F. denied that he made such an offer to Wodka duringthe conversation between the two at a golf club on July 11and in which W. F referred to the negotiations, a meetinghaving been held on that day. That the Company had theright to make such a promotion is not questioned even ifsome aspects might be subject to a later grievance. Itmight be argued that under the agreement and the thenexistingrelationshipbetween the parties an offer ofpromotion, made during a strike, is unlike wage increaseswhich are subject to negotiation and which would beviolative as inducements to strikers to return. But in anyevent the employees were on vacation, and there was nostrikeat the timeW. F. explained that Wodka hadpreviously told him that the foreman was incompetent; W.F.,without offering the job, asked whether Wodka wouldlike to handle it, and the latter replied that he wouldn'ttouch it. There is no basis for finding that a violative offerwas made, and I so concludeIfthere is any testimony thatW. F. threatenedemployeeswithastrikeunless they changed unionleadership, it has not been pointed out. W. C, when anemployee told him that she was worried that there wouldbe a strike, replied that he hoped not Nor do I creditemployee Baraniecki's testimony that W F. in the latterpart of September threatened strikers by pointing out thathe did not need them since he has factories in other partsof the countryW F. denied that he said this and, whilethis itself is not probative of theissue, testified that he hasno other factories. 274DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter testifying that at a meeting on June 22 it wasarranged to meet again on June 26 but that O'Brien, theCompany's chief negotiator, explained that he could notmeet on the 28th or 29th, Audia, the Union's internationalrepresentative, testified that at the close of the meeting onJune 26 he told O'Brien that he understood that there hadbeen a tentative agreement to meet on the other 2 daysAudia told us further and quite uncertainly that thereseemed to be a telephone call from O'Brien on the 27th or28th, and then, while he testified, that he was becoming"convinced" that there was such a call. Omitting for thepresent the question of surface bargaining or bad faithgenerally,inconnectionwithwhich several lettersconcerning meeting dates were received in evidence, I findand conclude that the Company did not on June 26' inbadfaithorotherwiseunlawfullycancelcollective-bargaining meetingsWe have even less evidenceconcerning a similar alleged violation on August 28, whichisbased on hearsay that a Federal mediator had toldAudia on the 24th that a meeting was to be held on themorning of the 28th, then, on the 27th, that it was to beat noon, and finally on the morning of the 28th that theCompany had called it off O'Brien testified that nomeeting was scheduled for the latter part of August butthat on the 28th a date was set for September I IW Csimilarly told us of the arrangement made near the end ofAugust for a meeting on September 11, his last previousconversation with the mediator had been in the beginningof AugustCombined with an alleged unreasonable refusal to meetwith the Union is a request by Antalek, president of Local310, about August I for information concerning insurancecoverage, considered below in connection with the claimof surface bargaining; that request being followed,according to the witness and denied by W C and theCompany's switchboard operator, by Antalek's questionwhether the parties could get together and the reply by WC , "You've got your strike now and you can have it "The reply as testified to would have been entirely out ofcharacter,and I creditW. C 's denial the relevantinsurance information was provided, and the parties didmeet I find and conclude that there was no violation hereby refusal to meet or otherwise as allegedRecalled by the General Counsel, W C testified thatlate in September the Federal mediator called him andasked whether the Company was "interested" in meetingagainwith the Union, and when Laser said that theCompany "would be pleased to meet," the mediator askedwhether he would object to a meeting without hisattorneyW C replied that he did not object but hepreferred that his attorney be there No such meeting wasscheduled,W C testified that he did not know why Ifind here no violation by the CompanyEmployee Burke testified that about the third week inSeptemberW F Laser said to Morimoto, not anemployee of this Company but vice president of the Local,that the employees would have accepted the contract'With respecttothisand certain other allegations,theCompanyinterposesSec 10(b)Whetherthese are matters "of the same kind andrelated"(N L R BvDal-Tex OpticalCo.Inc. 310 F 2d 58 (C A 5), orwhether such alleged earlieroffences are of the same "nature"as thoseoriginally charged so that they"relate back"to the date when that chargewas filed(North American Rockwell CorporationvN L R B,389 F 2d866 (C A 10)),need not now be decided in view of the determinationherein of the factual issues(although the allegations concerning bypassingthe Union on July 4 and 31 appear clearlyto be coveredby the originalcharge)These items, first charged as attempts to undermine the Union,would be relevant on the question of economic or unfair labor strikewhich the Company had offered the Union had they seenit,thatBurke replied that they were told about it andvoted it down, and that W F. then said that the Unionkept refusing to meet, Burke replying that it was theCompany which was refusingAlthough a witness,Morimoto did not testify to this (Burke's recollection hadbeen refreshed )W. F.'s version was even less nocuous,and exhaustive cross-examination bolstered his credibilityBurke's account itself indicated thatW. F had merelyexpressed his opinion, what W. F. said would naturally beregarded as such. he could hardly have misrepresented tothe employees what their reaction was or would be, and hedid not detail, represent, or misrepresent the Company'sofferWithrespecttothesameallegationofmisrepresentation of the Company's last offer to induceemployees to abandon the strike or the Union, Baranieckitestified that, in the latter part of September, W F told agroup that the Company had offered a dollar increase, butthat the Union had rejected it. Another mediator had toldO'Brien andW. C on September Ii that he had"offered" the Union a dollar but that they would notsettle for that; they wanted other contract changesW Creported this to his fatherThe offer had not beenauthorized by the Company, and Audia denied that themediator had mentioned itWhether or not it would havebeen adopted had the Union indicated willingness toaccept, reference to it as emanating from the mediatorand transmission of the report that the Union had rejecteditdonotsupporttheallegationofunlawfulmisrepresentation, and I so conclude It should further benoted that Baraniecki's testimony was not corroborated byany of the five others who he testified were with him atthe timeW F. denied that he told the men that he hadoffered a dollar although he testified that his son andO'Brien had the authority and he would not havequestioned it had they made such an offer (The issue, werecall, is misrepresentation by W. F.)Burke testified further that in September, at the time ofthe other remark testified to and addressed to Morimoto,W F said to the latter that they could have it mucheasier ifMorimoto were handling the bargaining. Thelatter's verison was thatW F. asked why he didn't getAntalekoutandadded that had could work withMorimotoW F denied that he made such a suggestion,which might be compared, although not thereby justified,with the mediator's suggestion noted above that theparties meet without the Company's attorney. Had it beenmade, such a suggestion by W. F. certainly was not, asalleged, a condition to meeting As a violative suggestion,itiscumulative in the light of the testimony which weshall now consider and the findings made.The next allegation is that company representatives metwith employees to bypass the Union. We shall considerevidence cited in this connection even where it appears torefer to a different kind of interference Employee Edertestifiedwithout contradiction that 3 or 4 days before ameeting with the mediator on September 11, W Cremarked to him that, if the local had another presidentthan Antalek, a contract would already have been signedand the men would be working This was violativeinterferencewithan employee's conduct of concertedactivities,and I so find and conclude Such proposalsmade to employees have a tendency to interfere, not sowhen made to bargaining representativesAs Companycounsel indicates, the issue inBorg-Warner, infra,whichhecites,waswhether there was insistence duringnegotiations,notwhethertherehadbeendirect CARTRISEAL CORP.interference with employees with whom, unlike the instantcase, there had been no contactIfind similar violation in Eder's testimony, which Icredit, that, on the picket line early one morning early inSeptember,Grabowski, theCompany'smaintenanceengineer, said to him that, if Morimoto and Antalekweren't the Union's representatives, the men would havehad a good contract I do not credit Grabowski'ssomewhat uncertain denial These findings are based onevidence more substantial than several bits noted below toshow what the General Counsel describes as "the positivenature of the Company's dislike of Antalek's leadership ofthe Union "During their July I I conversation,W. F suggested toWodka, "Let's have our own union " Although the latterreplied that there is provision for a separate local, andwhile the transcript is unclear at this point as it fails toindicateW F 's emphasis on the word "our," the factremains that W F 's suggestion was an unlawful intrusioninto employees' organizational activities. (It did not cometo fruition in violation of Section 8(a)(2).)FrankBambach testified thatW F made a likesuggestion to him about the end of June and suggestedfurther about the middle of July that the men makeWodka their president, the idea being to have a separatelocal for employees of the Company. There appears to beno denial of any of this These suggestions constitutedfurther interferenceThe allegation that the Company unilaterally grantedwage increases will stand or fall with the issue that itfailed to bargain in good faith as broadly charged andalleged,andwhether increases grantedwerewithinpreimpasse proposals.Ifindno violation in a request by W C., whenBambach telephoned in the early part of August, thestrike then in progress for about a month, that he returntowork Bambach replied that he would have to talk toAntalek about itWe have to this point considered all of the instances ofalleged interference listed in the complaint which havebeen cited and some not mentioned in the GeneralCounsel's brief. Beyond this and aside from the fact that,as the General Counsel declares, an employer may informemployees of the status of negotiations ("W.F. told himthe Company's last offer was 25 cents an hour"), there isno allegation covering the claim now made that W.F. inJuly toldWodka that the Company had made such anoffer and would not agree to more fringe benefits exceptfor an additional paid holidayOne may hazard a guessthattheGeneralCounsel similarly recognized theremoteness of a January 1966 letter and the insufficiencyof a specific claim now made concerning exclusion ofunion representatives from the plant without permission,thesewere not alleged ' Since the latter item is againreferred to by the General Counsel under his heading ofanalytical 8(a)(5) evidence, or surface bargaining, I note atthis point that W C.'s explanation for seeking to excludehad an element of reasonableness even if it did notpersuadeItisno answer to a charge of stirring upgrievances to argue, as the General Counsel now does,that the management rights clause which the Companysought would severely limit possible grievances.IftheCompany found negotiations difficult (theconversewillalsobenoted)and the negotiatorsuncongenial, its suggestions that the latter be replacedwere unlawful, as foundBut those and the other'CfCentralMachine& Tool Works.171NLRB No 139, fn I275suggestions found violative, as we compare their extentand the nature and extent of the negotiation sessions, donot individually or in their totality overcome the weight ofthe testimony concerning those sessions, and do not leadto a further finding that the Company was also guilty ofbargaining in bad faith.We come now to the bargainingsessionsand consideration of the detailed testimonyconcerning them, which occupied most of the time spentin the trial, in the light of that already noted, the recordof course to be considered in its entirety.B. Surface Bargaining-The Negotiations GenerallyIfind and conclude that, as admitted, the following isan appropriate unit within the meaning of Section 9(b) ofthe ActAllproductionandmaintenance employees at theCompany's plant, excluding office clerical employees,professionalemployees,guards and supervisors, asdefined in the Act.With testimony concerning arrangements for anddetails of bargaining meetings held on June 19, 22, and26, July 5 and 11, and September 11, 1967, the refusal tobargain aspect of the trial extended for 8 trial days ThisDecision, it will be noted, is relatively brief To any whomay desire a quick summary let it be said that there islittledispute concerning the salient facts, and the law isclearThe Company in bargaining observed the letter andspirit of the law If failure to grant concessions be notitself violative, bad faithis,nottobe foundagamst a yieldingbut hard bargaining negotiatorvis-a-visan equally hardbargaining counterpartThe issue has been and remainswhether the Company bargained in bad faithA detailedand fragmented analysis of the testimony (necessarilyreceived in pieces and fragments) would confirm theselatter statements, but all of such details are not herenecessary.To the extent that credibility findings are necessary,there being little or no issue concerning many of the factstestified to, itmay be noted that Audia, the Union'sprincipal negotiator and witness, manifested considerableunreliability.One can understand and accept hisexplanation that he is engaged in many negotiations. Buthowever credible the explanation, and well-meaning hewho explains, these are no substitute for a clear anddefinite recollection of facts in issue.We have alreadynoted unreliable elements in Audia's testimony concerningarrangements for meetings. Similarly with respect to theUnion's strike notice, an important item even if not sohere, he testified that it may have been issued before onemeeting but then that it may have been before an earlieroneNor did he recall whether the Company's economicproposal of June 26 was the same as that which it hadsubmitted on June 22, certainly an important factor in thenegotiations and significant for its bearing here. These willbementioned below; they were substantially different.Without citing other instances, I would note that at onepoint, after Audia examined his notes and assured us thatthey refreshed his recollection on a certain point, itdeveloped that the notes contained no such refresher orreference.O'Brien,bycontrast,hadobviouslypreparednotesandhimselfwithaviewtoreportingaccuratelywhathadoccuredatthebargainingsessions. Enhancing reliability by aiding and supportingrecollection,suchpreparationdoesnot,byanydamned-if-you-do-and-damned-if-you-don'targument,indicate bad faith. It was evident as they testified that 276DECISIONSOF NATIONALLABOR RELATIONS BOARDO'Brien's recollection was more detailed and apparentlymore accurate than Audia's.Sometimes pertinent to the question of good faith is theevidenceconcerningattempts to arrange bargainingmeetingsWhile considerable testimony was received onthis point as we have noted, including questions of datesand hours of meeting, it does not indicate dilatory tacticsor bad faith generally on the part of the Company, all ofitwas weighed as it was received and has been consideredfurtheron review. Some of this testimony pursuingmatters which developed during the half dozen meetingsand many proposals pro and con were analyzed at thetrial and on the record both because, fresh in mind, theycould then more readily be disposed of and also becauseanalysis and statement of my impressions at that timeprovidedopportunity for counsel to provide furtherrelevant and determinative proofBecause references to submission to Company counselof a copy of a union contract with another company, GitsBros.,werecomplicatedand,whilerelated,wereperipheral to issues directly before us, I now state as Iexplained at the trial that I am reluctant to find and donot find bad faith in the failure to respond in connectionwith a copy of the contract negotiated by the Union withGits Bros. Aside from questions concerning receipt of thecopy and obligations to communicate, we have far moresubstantial and reliable evidence on the issue of goodfaith.The testimony concerning alleged failure by theCompany to respond or to arrange meetings (noted above)isno more indicative of bad faith in this case than are itsearlysuggestionsand proposals for meetings beforeexpiration of the old contract, or Audia's unavailability,probative of good faith during the bargaining period.Certainly the long hearing allowed sufficient opportunityto prove the allegations of more directly indicated badfaith; and findings can be made on the testimony pro andcon with respect theretoMore immediately in point on the issue of good faithandcoveredingreatdetailwere the proposals,counterproposals, and negotiations The Company had formanyyearsrecognizedtheUnionasthecollective-bargaining representative for the employees inthe unit, and it was required to continue such recognitionuntilcircumstances changedMost recently, the Unionand the Company had in 1964 entered into a 3 yearcollective-bargaining agreement which expired on June 30,1967Involved in the 1964 negotiations were Antalek(presumably among others) for the Union, and the Lasers,father and son, and O'Brienas counsel for the Company.The Union's proposals for a new contract were submittedat the June 19meeting.These were then and thereafterdiscussed. Company proposals, including economic, weresubmitted at the meeting of June 22, and the Union'seconomic proposals on June 26. A second and "complete"economic proposal by the Company was read to theUnion on June 26 and handed to it on July 5.A great deal of testimony, much of it unnecessary asindicated from time to time at the hearing, was receivedconcerning unimportant and certainly undeterminativedetails.These would have been a prime example ofoverkillhad the items been determinative. The overallimpressions from the witnesses and their testimony, andthe conclusions to be drawn, are clearThe first item in the Company's proposal for a newcontract, like the corresponding one in the Union's,referredtotheCompany'saddress.Admittedly"considerable time" was spent in discussion whether theaddress of the plant should be omitted or whether the newaddress only should be listed, the possibility of relocation,etc.The Company's explanation was valid, and the Unionagreed. But even if no practical benefit attached to oneproposal rather than the other, the Company's insistenceon its own would no more indicate bad faith than wouldthe Company's yielding on the point indicate good faith.Thus unimportant, such discussion occupied the time ofthe parties in their negotiations, time at the trial, and timehere as we attempt to evaluate the bargaining and theelement of good faith This testimony is not here cited(certainly not in such detail as it was received) as criticismof the conduct of the negotiations It does indicate thenature of the negotiations and of the evidence submittedat the trial.The next item in the Company's proposal of June 22cited and relied on by the General Counsel is its No 3, inwhich the Company sought to change the word "or" to"and" so that an employee must have worked both theday preceding and the day following to receive pay for aholidayThe Union proposed additional holidays and amore liberal provision in other respects than appeared inthe expiring contract. It should suffice to say that theseproposals have not been overlooked.Except for economic issues raised, probably the greatestimportance and emphasis was attached by both sides tothe management rights clause, referred to as No. 4 of theCompany's proposals to which, we were told, were closelyrelated several other numbered proposals. Admittedly theunion representatives had in mind recent Supreme Courtdecisions,asAudiatoldus,andthecompanyrepresentative considered the same decisions as he soughtmodification in the contract by addition of a provisionwhere the old contract had been silent. Because thesecases are recent and the General Counsel emphasizes theCompany's position with respect to the managementrights clause, I note specifically the references to the C &C PlywoodandAcme Industrialscases.The unilateral right which the Company here sought tomaintain was not unreasonable, much less "unacceptable,"however unacceptable or distasteful to the Union Indeed,were justification necessary, the Company justified itsposition by citing the extent of subcontracting in the past,which the Union had accepted, and the problems whichwould arise were this now left to grievance and arbitrationunder the recent decisions. Since the Board and theSupreme Court had interpreted the law contrary to theunderstanding of employer's counsel, who represents theCompany here, the latter now sought,' not to "evade" astheGeneral Counsel claims, but to avoid the limitationsthus lately declared. This is no violative attitude or act,whatever the Union's displeasure.Were these management proposals by the Companydeemed to indicate bad faith, what could be saidconcerningtheUnion'sinclusion'oflaboratorytechnicians and quality control inspectors, who were notpreviously covered or in the unit, in its proposal of Junel9?--or in Audia's suggestion that the Company pay thefullcostsof arbitration and for all time spent on'N.L R.B v C & C PlywoodCorporation,385 US 421,N L R B vAcme IndustrialCo ,385 U S. 432`While awareness may indicate intent,counsel's experienceand ability donot prove unlawful intent Recourse must still be had to the facts beforeus, to determine whether there was an illegal failure to bargain, as allegedCfUnitedInsuranceCompany ofAmerica,154 NLRB 38, 43'Thiswas a nonmandatory subject for bargaining.While it wasmentioned, it does not appear that the Union insisted on it, nor did thejnegotiations founder on thatpointCfWoosterDivisionof Borg-WarnerCorporation,113 NLRB 1288, 1325 CARTRISEAL CORP.277grievances'"- or to the proposal for profit sharing,broached at the penultimate meeting? Such proposals, byone side or the other, may lawfully be submitted.With respect to items 5, 6, and 7 to the extent noted, itcan be said generally that the Company sought limitationof grievances and their presentation, and of the scope ofarbitration, while the Union sought liberalization and thatthey be made more "attractive " Recognizing a stalemate'with respect to these and other items, the Union called intheFederalMediation and Conciliation Service, andsubsequent meetings, beginning with that on July 5 werescheduled by a Federal mediator.Audia next testified that after a recess in the July I1meeting,theCompany returnedwitha"changedposition" its "final proposal" dropped approximately 10issues, as stipulated, and made various modifications andconcessions as Audia described them. While the GeneralCounsel now minimizes some of these as minor, they wereamong those to which he had called attention forconsideration on the issue of good-faith bargaining. TheUnion now submitted its "minimum position," andcharged that some items in the Company's offer wereregressive:While the Union could agree in some areaswhere the Company had modified its position, there wasstilldispute in areas where the Company had made nochange, the Union would not agree to anything which wasregressive, but it did drop or modify some of its earlierproposalsOther company proposals were early specifically citedby the General Counsel as proving bad faith, but somewere not thereafter stressed at the trial or in his brief.Theseincludereferencetoseniority,promotions,representation(thisisreferredtointhebriefas"particularly galling"), rate changes, etcWith respect to directly economic items, the Companyon June 22 submitted certain wage proposals withelimination of a cost-of-living provision.When the Unionobjected that there would be no "tampering" with thatprovision, the Company agreed to "take a look at it." Atthe June 26 meeting the Company submitted anotherproposal, in which it boosted various wage increases abovethose submitted on the 22nd; and this it further didsubsequentlyAs for allocation of the total monetaryincreaseofferedby the Company, whether as acost-of-living provision or any other form of benefit, theCompany had said that the Union could spend it any wayitsaw fit. As Audia thus admitted, the Company, despitethe form of its proposals, did not take a stand against acost-of-livingprovision as such, it did limit the totalamount of increases below that sought by the UnionWhen the Union asked for increases similar to thoseagreed upon at Gits Bros., the Company argued thatcertain classifications there were at a lower rate than some'it is not clear whether the latter item"had been established as a matterof practice"in industry generally or between the parties here If the latteralthough "the agreement was silent,"the item was minor There is nosuggestion that the Company had raised the point or had questionedcontinuance of the practice If established, the concession might well havebeen made by the Company to embody it in the agreement, but this wouldscarcely blunt the attack as it would certainly fall within the GeneralCounsel's disparagement of such "moves" as minor'The General Counsel urges bad faith in the Company's suggestion thata Federal mediator be called into the negotiations(A refusal to resort tomediation is sometimes cited as evidence of bad faith)O'Brien testifiedthat it was Audia who made the suggestion Admittedly it was the latterwho called the FMCS The account of the discussions indicates that therewas an impasseWhile allegedly pointing out that many issues remainedand that a mediator was usually brought in later, the Union indicatedneither objection nor reluctancehere, no agreement was reached despite detailed discussionof cost items. At the mediator's suggestion on July 11, theCompany submitted to the Union what it now called its"finaloffer,"economic and noneconomicThiswasrejected by the Union, which declared its own "minimumposition," now rejected by the Company. Both sides stoodadamant.To recite further details of the written communicationsbetween the Company and the Union, the bargainingsessions, other discussions, and other items suggested bytheUnion and apparently not questioned by theCompany, would be virturally to duplicate the record Itshould not be necessary to identify each of the small treesand the underbrush in this copse of testimony. All wascarefully noted at the hearing, as the transcript indicates,and has since been reviewed. What has herein been cited istypical.That there was disagreement is clear, and neithersurprising nor unusual. The question remains whether theCompany bargained in bad faith as alleged.As in the negotiator's traditional "courtship dance,"eachsidestartedfrom an extreme positionEachthereaftermade some approach to the other's proposals,modifying its own. At this point it should be noted thattheCompany (since it is charged with " `predictablyunacceptable'proposalswhichfrustratedcollectivebargaining") as the bargaining continued offered termswhich in some respects were more favorable than those inthe expired contract. Its offers, individually or taken as awhole, were not "predictably unacceptable" or such thatthe Union could not reasonably accept them. Again, theyneed not be recited here It was, of course, the Union'sprivilege to reject. But that reflects the Union's desires, itsestimate of relative bargaining and economic power, anditsopinion with respect to tactics and probable outcome.The Union's decision to reject the Company's offers, andto maintain or revert to its original demands, even addingnew items, does not establish bad faith on the part of theCompany.Neither in its initial proposal nor in its later positionsdid the Company flaunt an inherently or provocativeattitude or one which no "self-respecting union"" couldaccept.Certainlynomore than the Union did theCompany maintain a fixed position (were that unlawful)which it would not discuss and from which it would notbudge.Many other phrases can be used, such as whetherthe Company made a sincere effort to reach a commonground."Whatever the descriptive language, bad faith intheCompany has not been shown. The law in thisconnection is clear. There is no need to analyze thevarious cases cited, and many more, this having been donefrequently and in detail. The facts here and the applicationof the authorities are also clear, taken separately or fortheir "total effect," and point to the conclusions to bereachedBecause it was several times referred to in thetestimony, we apparently must not "overlook" mention ofavailabilityof company books for inspection by theUnion. There was no claim of inability to pay,i" no proofthat the Company unlawfully refused to permit the Unionto examine its books, and no allegation in the complaint,at the hearing or since, that there has been any suchunlawful refusal-although the General Counsel does nowrefer to "a discussion of the Company's ability to pay a"N L R B v Reed & Prince Manfacturing Company,205 F 2d 131,139(CA I)"N L R B v. Montgomery Ward & Co ,133 F 2d 676, 686 (C A 9)"CfStanley-ArtexWindows v N L RB., 401 F 2d 434 (C.A D C ) 278DECISIONS OF NATIONALLABOR RELATIONS BOARDwage increase," after having earlier recognized that theCompany "was not claiming poverty " If, as the GeneralCounsel argues, the Company's explanation for its wageand cost-of-living proposals was fallacious and the Unionmay have been able to disprove the statement, the latterat the sixth meeting rejected the Company's proposalscompletely. It may be that error could have been shown intheCompany's explanation.Whether or not that wouldhave led to modification or would indicate bad faith, noattemptwasmade to show error to the companynegotiators.Pointing throughout to the Company's alleged refusalto grant concessions (although concessions were made),theUnion charges a failure to bargain in good faith.Aside from the error in fact and in law, the fallacy in thisenthymeme lies in omission of reference to the mutualobligationand the Union's insistence on its ownproposals, even to modification from lesser to greaterdemands, some examples noted aboveNo single act or proposal by the Company itselfindicatesbad faithAs the General Counsel suggests,despitehisreferenceto"predictablyunacceptable"proposals, "inferences of the employer's state of mindmust be drawn from the content of his bargainingproposals." No more persuasive than the acts consideredindividuallybutdirectlyasevidenceofbad-faithbargaining is their sum total or the general attitude of theCompany as displayed throughout the negotiations Thecompany brief quotes my statement on the record that"zero and zero always equals zero " It should not benecessary to point out that this is quite different from aseries of so-called slight indications which, cumulatively,may indicate bad faith or be otherwise probativeIf the bargaining was hard," both sides did at timesyield on various items, as Audia testified But with manyissues still in dispute, the Union on July 11 announced areturn to its original demands except for a concession withrespecttotheplantaddressWhether the Unionproceeded in bad faith is not in issue at this momentSuffice it to say that the Company was no morerecalcitrant, and indeed that it did bargain reasonably andingood faith If obduracy be a test, it ill behooves theUnion to point a finger at the Company.An employer is not obligated to increase a wage offerduring negotiationsmerely because the union involvedreduced its demand 14 The Company, making concessions,can hardly be charged with refusal to bargain in goodfaithwhen the Union reverted to or maintained itsoriginal demand, and even increased itNor does allegedinsubstantiality of the Company's offer indicate bad faith!'A "standardUAW approach," in Audia's words in oneconnection,may explain the Union's position or attitudeduring negotiations, an employer's refusal, with similarfinality, to accept that approach is scarcely violativeIt is not for us to pass upon the desirabilityof termsoffered, but their reasonableness; indeed, since we are notto set up our own ideas of what is reasonable or fair, thequestion is not so much one of reasonableness as whetherthe terms can be declared unreasonable as a matter of lawin the light of all of the surrounding circumstances. notwhat we would do but whether what was done cannot bedeemed the product, even unwise (which has its limits as"Under thecases,this is no violative maculationNor was it shown tobe such in this case"W L McKnight,d/b/a Webster Outdoor AdvertisingCompany,170NLRB No 144"Ibiddefined by the status of the employer), of good faith.Whatever magic there be in the term "impasse," theparties were at their last meetings as far from agreementas they had been several months before, perhaps furtherapart than they had apparently been at some time, if werecognize the tentativemodifications;and no furthermeetings were now scheduled by them or by the mediatorThe Union's demands in the instant case far exceededthose in the recentTaft Broadcastingcase,16 where theunionproposed "essentially a carry-over of the oldcontract, with increases in wages and fringe benefits"; andaccepted the employer's wage proposal on condition thattheoldagreementwould be continued in all otherrespects. The company there rejected the proposal. If noviolation was committed in that case, the facts before usmarkedly favor the Company's position here on the issuesof flexibility, concessions, and inference of good faith.As for payment to strikers' replacements of rates higherthan those paid before the strike but at a level consistentwith the wage offer made to the Union, noted by theGeneralCounsel, an employer may, after a contractexpires, institute a change which a union has rejected andafterimpasse in negotiations "The tone of thenegotiations as pictured in the testimony reflected anoccasional harsh word by one side or the other during thecourse of the negotiations This does not indicate bad faithin the light of the hard bargaining and understandable, ifnot justified, provocation. Epithetic episodes appear tohave been relatively few, and certainly the Company's didnot exceed the occasional epithet or threat by the UnionAlso connected with the bargaining and significant foritsbearing on the allegations of discrimination consideredbelow, is the question whether the strike was an economicor an unfair labor practice strike. Aside from the Union'sJuly 17 strike notice to the Company, which declared thatstrike action would be taken on July 18 "in support of[the Union's] proposals for a new contract," that this wasan economic strike appears from Antalek's testimony thatat a meeting later definitely placed on June 23, the 28employees present voted unanimously to strike if a newagreement was not entered into by June 30. Antalekexplained that the vote was based on the "lack of progressthat had been made in the negotiations."18 Certainly therehad been no unlawful refusal or failure to bargain by June23; the strike which was thereafter called and which beganon July 17 (as stipulated at the trial, not July 18) at theend of the vacation period was an economic strike at itsinception.Another question to be considered is whether the strike,iforiginallyaneconomic strike,was converted bysubsequent significant violations into an unfair laborpractice strike or whether it was prolonged by theinterference found. There is no proof of such conversionor prolongationWe have seen that neither the violativeactsof interference nor the Company's conduct inconnectionwith the negotiations evidenced bad-faithbargainingMy overall impression from the testimony and itspresentationbythewitnessesisthattheunion"American Federation of Television and RadioArtists,AFL-CIO [TaftBroadcasting Company/ v N L R B,395 F 2d 622 (C A D C)"C & S Industries,Inc ,158 NLRB 454,Dallas General Drivers, Local745 [Empire Terminal WarehouseCo / vN L R B,355 F 2d 842 (C A5)"The employees'committee had informed the Company in May that theemployees had voted and approved "the policy of no contract,no work,"and that they would not extend the contract beyond its June 30 expirationdate CARTRISEAL CORP.representatives sought to impress upon the Company theUnion's power and its determination and insistence onbetter terms in any new contract Indeed it was the Unionwhich substituted a take-it-or-leave-it attitude with anoccasional harsh word for actual readiness to engage ingood-faith negotiationEven if there was no suggestion oflesemajesty, vis-a-vis the Union, that the General Counselwas impressed is evident in his claim that "[i]t isreasonably stated that no Chicago area company with along-standing relationship with a UAW local would everimagine or even hope for this sort of an economicsettlement in 1967"; and in his statement that one item intheCompany's economic offer "wouldn't stand theslightestchance of acceptance by a responsible UAWlocal."A peremptory demand for "Trick or Treat" maybe recognized at Halloween But no such privilege accruestoeither side in collective bargaining, which calls fornegotiation in good faith without assumed rights inrecognition of some presumed and privileged status.One needs to have heard and seen the poised and airyassumptiveness of power in several finalities expressed atthe trial to the point of imperiousness. A compliantdisposition is not required of either side, reasonableness inattitudeand expression is If absence of courtesy inbargaining discussions be minimized even in high places,attempts to throw one's weight around, as were hereevidenced,preventgood-faithbargainingamongknowledgeable negotiators who are able to deal on equaltermsor stand on an approximately equal footing.Company representatives did not go the second mile orturn the other cheek, but this is not something of whichtheUnion can with warrant complain Aside from anyquestionwhether the Union, clearly peccant, is in aposition to impute bad faith to the Company, I amconvinced that the latter declared its position and madeconcessions in good faith I find and conclude that theCompany did not violate the Act by refusal to bargainIIITHE ALLEGED VIOLATION OF SECTION 8(A)(3)Not only has the burden of coming forward with theevidence concerning discrimination shifted from one sideto the other and back again as charge was met byexplanation offered and followed by counter, but thearguments and legal problems presented reflect blow andcounterblow Thus we have considered whether these wereunfair labor practice strikers and found that they werenot, now will appear an offer to return to work, thequestionwhether the Company's response was violativebecause it denied accrued rights, and then the issue ofgood faith in the Union's offer on behalf of the strikersValid points and applicable points have been made Butsome which are valid are not applicable, and some whichhave been applied to the facts are not valid Except thattheapproachtoconsiderationoftheissueofdiscrimination depends on the finding whether there wasan unlawful refusal to bargain so as to make this anunlawful labor practice strike, the alleged discrimination isseparate, and clearly so in point of time, from the allegedrefusal to bargainTherewould be no question concerning right toreinstatement in the stead of replacements were this anunfair labor practice strike.Butwe begin with aneconomic strike in being since July 17 when, as stipulated,the 30 employees in the unit ceased work instead ofreturning to the job after the vacation period which hadjust ended. By November 6, when the Company filed anRM petition with the Board, 30 or more replacements had279been hired.More significant is the fact that on April 3,1968, there were 40 employees in the unit plus one other,who had been transferred from the office.Withoutattempting to follow each job and each job classification,we may reasonably recognize that, with a 30-percentincrease in the number of employees, and the Companyoperating for more than 8 months after the strike wascalled, all of the old positions had been filled except to theextent that operations had been lawfully changed orreplacements were not availableItwas also stipulated that at various times theCompany ran local newspaper advertisements foremployees to fill these as permanent jobs. After the strikebegan the Company also posted notices in the plant, inwhich it asked employees whether they had friends whowanted jobs, and it was testified that at the employmentinterviewapplicantswere told of the permanencyExcluding the transferred employee referred to above andanother,who had transferred from the shop to thelaboratory and then back to the shop, of the 39 otherreplacements, 12 declared in their application that theyhad come to the Company as a result of newspaperadvertisements, l l on notification by company employees,1on notification by "a friend," 3 others wrote "nobody"on the application form, and 12 did not answer thequestion.The latter 15 are not connected with theadvertisements or the notices posted But these do notovercome the basis to the extent that it otherwise existsfor finding that they were hired as permanent employeesand the fact that, except for 5 whose employment wasterminated inAprilorMay, all were still in theCompany's employ as late as June IItwould not be necessary for the Company todischarge these replacements in favor of economicstrikers. But this is not to say that economic strikers haveno reinstatement rights.Without detailing all of suchrights, they have been further defined in theLaidlawdecision,19issuedby the Board on June 13, thepenultimate day of this trial. InLaidlaw,as the Boardrecited,"replacedeconomic strikers .made anunconditional application for reinstatement, andcontinuedtomakeknown their availabilityforemployment. .." The employer there nevertheless hirednew men and, as to strikers rehired, declared that those"once replaced . . . 'lose forever' their right toemployment by the company"; and in thus rehiring, itdeclared that any such "would have to come back as anew employee "CitingFleetwoodTrailer20andErieResistor,"theBoard inLaidlawfound that the employer violatedSection8(a)(3)of the Act when it actually hired areturning striker as a new employee. Unlike the situationinFleetwood,the jobs here had not been abolished andthen reestablished, they had been filled by new employeesBut the Company now had need for additional employees,and the strikers' right to jobs on application continued.We shall consider below, not as discrimination but asinterferencewithprotectedconcertedactivities,theBoard's recognition that the "offer of employment as anew employee.was inherently destructive of employeeinterests..""The Latdlaw Corporation,171NLRB No 17530N L R B v FleetwoodTrailer Co , Inc ,389 U S 375 Our presentconcern is not with any refusal to reinstate strikers while new men werehired,all new employee hirings having preceded any request to return, andthe Companybeing willing to rehire strikers even thoughthey had beenreplaced"N L R BvErie Resistor Corporation,373 U S 221 Our concern is 280DECISIONSOF NATIONALLABOR RELATIONS BOARDWe continue with the facts in the instant case as wecome to questions concerning termination of the strike, arequest to return, and the Company's responseWe shallconsiderrelevantfactsnoted in two joint exhibitssubmitted after the close of the trial and which includereferencetosubsequentcompanyoffersoffullreinstatement for some employees and to the availabilityof other employees. We need not concern ourselves withthose later events which are not claimed to be violativeOn April 3, 1968, the Union by letter informed theCompany that 27 named strikers had "requested to workunconditionally"; as to one it declared, "Willing [sic] toreturn after birth of a child"; the Union had not been abletomake contact with the other two strikers, who werenow presumably not in the area, not then on strike, andcertainly not offering to return although they are includedamong the alleged discriminatees. Although we were toldshortly before the close of the trial that the picket line wasstillbeing maintained, it appears, as stipulated, that theUnion has not picketed the Company since July 8.On May 3, the Company wrote to I l of the 27 strikersthat it had a job opening and that it was offering each thejob "as a new employee." On May 22 Antalek wrote totheCompany and correctly declared the generalproposition that its offer to them "as new employees" wasdiscriminatory in the face of an unconditional andcontinuing offer to return. All I l replied: some said thatthey were interested, some that they wanted to come backbut needed more time than the 5 working days which theCompany had indicated, and others made "variousresponses." It was explained that 6 jobs were now openbut that I l letters had been sent out because the Companyhad not expected a response to each An extension of timefor reporting for work was now given to the six who werespecific as to the time when they could return There is noclaim of discrimination in the selection of the l l to whomthe Company wrote on May 3, or in the selection of thosesubsequently hired, all of them union supporters andstrikersTo what extent the replies were affected by the limitednature of the Company's offer we do not know. Butbeforewe pass upon the validity or sufficiency of theCompany's letters, referred to at the trial as theCompany's "reply," we must consider the validity of theUnion's offerNo less than with respect to bargaining"should an offer to terminate a strike be in good faith, andpresumably no less by a union than by an employer. Sincewe have authority on this point, we need not depend onlyon good sense and equity, which should themselves beevident If an employer's offer of reinstatement must be"sincere,"" no less is sincerity necessary in a union's offerto return submitted in behalf of employees.We shallreturn to this point with consideration of authorities.On the preliminary question of good faith and certainlybeforewe reach any backpay problems, some of theemployees certainly were not ready or willingE° to return-the Union had not been in contact with two of them, thecondition of her hands prevented one from returning, andshe asked for 2 additional weeks; another sought moretime so that he could give notice to his new employer, twoothers asked for a few weeks moreWhen the Companyon June 3 sent to six other employees a letter similar tothatofMay 3, one replied that he would consideracceptance only if a new collective-bargaining agreementwith company offers of a job "as a new employee ""S & M Manufacturing Company,165 NLRB No 59"Burnup&Sims, Inc, 157NLRB366, 368were entered into There is no question of the Union'sknowledge that all of the strikers had been replaced beforethe April 3 letter and that the Company's complement ofemployees was now larger than it had been when thestrike commenced.The fact as found that the Union was itself bargainingnot in good faith but with an eye to the record predictedthe later acts and was in turn confirmed by those acts.Thus the picketing continued while the Company couldreasonablyconsider theUnion's letter and developopenings for return of strikers; and before it couldreasonably be charged with an unwarranted failure ordelay in replyHaving gone on record with its offer, theUnion did not follow up as the picketing continued duringthemonth before the Company replied and for some 2months thereafter, or inquire concerning availability ofjobs or company willingness to reinstate. Neither did anyof the strikers make further inquiry, present themselvesforwork, or "continue.tomake known theiravailability for employment"" after the April 3 letterexcept for the responses noted to the Company's of May3.Absence of good faith or earnestness may be discernedeven in the claim that this was an unfair labor practicestrike-While pointing out that the Company's conditionaloffer was violative, the Union in its letter of May 22 madeno claim or reference to the unquestionable fact that asunfair labor practice strikers, if they were such, all wereentitled to reinstatement and not just the few to whom theCompany had written.The fact of continued strike and picketing may notgenerally be determinative 26 But the various elementsnoted herein not only speak louder than, but they belie thewordsWe have no evidence of modification of thestrikers' or the Union's procedure after the April 3 letterReadiness to return is subjective; the evidence objectivelyrecognizable indicates that there was no such readiness asthe tactical offer declared.Whatever the sin in theCompany'sconditionalandinsufficientoffersofreinstatement,a first step necessary to a finding ofdiscrimination as distinguished from interference is a validrequest to return This step was not taken.What the Company would have done after properrequests to return is not the issue here. There is nosuggestion beyond the Union's letter of April 3 (which werecall required no immediate action by the Company sincethere were no vacancies to be filled) that the employees,off the job and working elsewhere or striking for almost 9months, were impelled to return. There was thus, to thepoint of the Company's letters of May 3 no evidence ofdiscouragement or discrimination in violation of Section8(a)(3). InFleetwood,the employer refused reinstatement.Here, as in the case of the girl who wasn't asked, therecan be no refusal in the absence of a good-faith requestFurther, if there was no rejection by the Company of avalid offer, we cannot anticipate that a later offer wouldhave been made by or on behalf of the strikers, and thuscharge the Company with anticipatory discrimination, anymore than in the case of a threat to discharge strikers,"Whateverthe remedy in any instances where employeeswould havereturned under theCompany'sunlawfully imposed conditions, it was theirown earlier unavailability and the acceptance of availablejobs by otherstrikers which prevented their returnThere could be no backpay"No more than the Board may have intended inLaidlaw,above, do Isuggest that a striker's application must in every situation be repeated orcontinued to be made known But we are now consideringthe bona fides inthe applicationof April 3 theearlier and subsequent events negate theexistence of such bona fides"Hawaii Meat Company, Limited,139 NLRB 966 CARTRISEAL CORP.which constitutes interference but not discrimination.We have noted, among other factors, that the picketingcontinued for 3 months after the April 3, letter Strikersrefuse to work by going on strike; leaving for the momentthe legal significance of continuance of a strike generallyand under the circumstances here, work and continuanceof a strike are factually imcompatibleWhile willingnessto return to work may be expressed in other ways," astated willingness to return can be proved by terminationof the strike If immediate reporting for work and theemployer's reaction thereto are relevant to the questionswhether the letter offering to return was unconditional andwhether the employer was obliged to act thereon,28 somelight (it should be clear that I have not stated thatcontinuanceofpicketing is necessarily determinativeregardless of the circumstances) is cast on the instantsituation by the absence of evidence or claim that strikersreported for work during the month between the Union'soffer and the Company's repliesTheBoard has considered good faith in such asituationWe can compare theSouthern Fruitcase,29where good faith was weighed and found in theapplication by the strikers or their representativeUnlikethose here, strikers in that case had not been replaced,theywere entitled to reinstatement but their offer toreturn was held, on the finding of' their good faith, to havebeen unlawfully rejected by the employer Various aspectsof bad faith considered herein were not in issue in thatcaseInCombinedMetal,'"theBoard reached aconclusion different from the Trial Examiner's concerningthe existence of good faith on the facts there noted, but itrecognized the relevance of the issue. We do not here relyon factors which the Board rejected in that case " TheGeneral Counsel here also recognizes that good faith isrelevant and necessary as he "contends that the April 3offer was a genuine one, made in good faith.There is no question in the instant case of forfeiture ofthe right to strike i2 The question is whether the strikers,before vacancies or need for additional help permittedtheir recall, were in fact willing to abandonthisstrike andto return, as the Union's letter declared. Their attitudewas more correctly described by Wodka, president of theLocal for some 10 years and active for many more Werecall that he conditioned his return, despite the Union'sblanketoffer,onacceptanceofanew bargainingagreementNor is the right to strike minimized by thefinding that, with the other factors present, continuance ofthe strike reflected on thebona fidesof the offer toreturnThe right to strike remains, but the continuance ofthe strike is in this case as inconsistent with the allegedunconditional offer to return before the Company couldbe charged with "failure to grant reinstatement," as is agoing on strike inconsistent with willingness to work underthe conditions existing"As by a good faith offer to return even though, after a wrongful refusalto reinstate,the strike is continued"Sere-Air. Inc ,161NLRB 382, 397, 415, enfd and cited in relevantpart 395 F 2d 557, 562 (C A 10)"Southern Fruit Distributors.Inc.109 NLRB 376, 391"Combined MetalMfg Corp.l23 NLRB 895"Distinction should be made between good faith and the questionwhether an offer is conditional Although, as noted, Wodka's response wasconditional,the issue now is not any conditional aspect in the Union'soffer,as argued by the Company, but its good faith See alsoB VDCompany. Inc,110NLRB 1412 at 1416, where the terms are usedindiscriminately"Hawaii Meat Company,Limited,supra.971281Cessation of the strike after the Union, if reliably,declareda readiness to return would bring to theCompany no benefit which was unwarranted or contraryto public policy. Neither would it mean to these strikersloss of any rights so long as they are not entitled to theirjobs before they are in fact ready to return. Were thestrikers entitled to jobs (as unfair labor practice strikersor because jobs were unavailable) on an offer to return,backpay would begin to accrue But backpay does notaccrue while employees continue their strike. As we shallfurther note, economic loss has not been shown because ofinterference aside from any question of good faith on thepart of the Union or discrimination by the CompanyAn offer to return is no mere abracadabra to beseparated from good faith and action Indeed, where thereturn of economic strikers depends on availability ofjobs,aso-calledsuccessfulstrikemay, by limitingemployment needs, prevent the very return which thestrikers proposeNor is there a violative aspect in theCompany's delay in responding where, as we have noted,no need for additional employees appeared before it didcommunicate with strikers on May 3 Having said all ofthis on the issue of discrimination in the Company's letterof May 3, we must not overlook the actual return of sixemployees thereafter under the limited conditions set forthin the Company's offer of jobs as new employees. Herewas actual discrimination in regard to terms andconditions of employment arising out of and discouragingunion activities, in violation of Section 8(a)(3).Since under the special circumstances of this casediscriminationdidnotoccuruntilstrikersactuallyreturned with limited rights and privileges, I realize thatthereisnogreatpracticalsignificancewhetherdiscrimination occurred in theMay 3 letter or in thehiring of the six returnees Indeed, let me be the first todeclare, as the Board may, that this question need not bedecided and the technical distinction not be made unlessthere be insistence that the time when the discriminationoccurred be determined and declared. In the absence of ashowing of any employee's loss of pay chargeable tocompany discrimination among them, with strikers rehiredas needed and willing to return, we have on this record aneed only to reinstate their full rights and privileges to theearly returnees. There is no reason and, as we shall see,no basis for determining backpay for any of the strikers ifitcould be found that by the May 3 letters the Companydiscriminated within the meaning of the Act As to thosewho later returned, the posthearing stipulation of August1declares their "full reinstatement," presumably with allrights to which they were entitledThe General Counsel has devoted a substantial portionof his brief on discrimination to the argument that somejobs have not been filled; and we have considered that.But I would point out again that there is not even a claimof unfairness or discrimination in the selection of strikersfor return so that some benefitted by incorrect anddiscriminatory selectionwhileotherswere prejudicedaccording to some order or sequence to be found correctand necessary but as yet undefined To attempt now toimpose such a sequence, aside from the fact that it has notbeen claimed or shown, would be to make an employerwho has neither motive nor intent to discriminate amongstrikers the guarantor against what might later develop asa difference of opinion and a preference for a differentrecall sequenceThere may indeed have been strikers who wanted andintended to return. "Hope conceiving from despair" (withthe strikers replaced and the business continuing with an 282DECISIONS OF NATIONALLABOR RELATIONS BOARDexpanded force) But the letter of April 3, like the strikeitself, represented and purported to be a joint venture oran expression on behalf of all, and while the Union, ascollective-bargainingrepresentative,was authorized tospeak for all, it could not in good faith make arepresentation which was contrary to the fact The offer toreturn, although ostensibly made for all but two of thestrikers,misrepresented their capacity and desire toreturn It was no more than an inchoate gesture whichdied aborningTo the argument that the strike was continued becausethe Company failed to offer jobs, the simple reply is thatitwas continued with and immediately after issuance oftheApril 3 letter and even before the Company couldconceivably respond with job offers There is no evidenceof available jobs to which strikers could have beenrecalled prior to May 3 The tactical and bad faith natureof the Union's letters was thereby confirmedAs for the Company's obligation, it is required toreinstate each economic striker unless (1) "the job whichthe strikers claim are occupied by workers hired aspermanent replacements," or (2) "the striker's fob hasbeen eliminated forsubstantialandbonafide reasons"33Since,permanentreplacementshaving filled thestrikers'places, the Company was under no duty toreinstate, itsMay 3 offer of jobs was gratuitous if itoffered less than the full rights which the strikers wouldreceive had they been entitled to reinstatement (and, as weshall see, thereby interfered), it was not now offering lessthan theirentitlement.Seeking to utilize the strikers'experience in their former jobs, the Company by its offergave them preference over others who might applyWhatever violation the Company now committed, itstemmed, as we shall see, from its own recall letters ofMay 3,J° not from refusal of what was in the first instancean inadequate because merely tactical request or offer toreturn I would point out again, since this is the basis formy finding with respect to discrimination, that theUnion's request to return, amplified by and understood inthe light of the contemporary and continuing acts of thoseforwhom it spoke, reflected the same tacticalmaneuvering which characterized the negotiationsAs much as during the negotiations, or in addition tothem, the total ambience reflects an emphasis on tacticswhich themselves belie the sincerity of suggestions offered,motions made, or steps taken To lessen the chance ofmisconstruction, it may help to stress at this point, as myfinding of interference will indicate, that the Company'srestrictions on return of the strikers were invalid. Onlybecause there was no bona fide application to return intheApril3letteror in any followup thereto hasdiscrimination not been found.Whatever the attitude of the Company, so far fromtesting it, the Union proceeded as if the goal to beattained consisted of technical legal victory instead ofindustrialpeaceand employment of those directlyinvolvedBut a technical legal victory cannot be attainedwhen a technical but necessary element is wanting. It iswith no great joy that I observe and record" such tactics,whether employed by one side, the other, or both Butobserve and record them I must "withreasonstherefor=with the hope, but no prescription for instant paradise,that such differences will elsewhere be resolved, as theygenerally are, in good faith, and if not to the complete"N L R B v Fleetwood Trailer Co. Inc.389 US 375, 379"Although not alleged as similarly violative, the Company's letters ofJune 3 may be bracketed with thesesatisfactionof all parties then, even if we could notaccomplish it here, to a mutually fair compromise for thatsame industrial peace.IVTHE INDEPENDENT VIOLATION OF SECTION 8(A)( 1)If,as found, the Company was under no obligation toreinstate the strikers on the basis of the Union's letter ofApril 3, it did however take the initiative16 and offeredjobs to some, and underLaidlawand other cases thoseoffers could not lawfully limit the returning strikers to thestatus of new employees. A limited offer to reinstate, ashere, is "`inherently destructive' of the protected rights ofemployees.""Only because the request to return wasfound not to have been in good faith have I concludedthat Section 8(a)(3) was not violated But the Company'sstatement of conditions in its letters of May 3 and June 3tended to interfere with employees' protected concertedactivities in violation of Section 8(a)(1)This violationdoes not depend on, nor is it justified by, union acts orattitudeWere the strike held to have been prolonged by thisinterference and thereby converted into an unfair laborpractice strike, this did not occur until the May 3 letterswere issued and received; and the rights of the strikerswould have to be reevaluated as of thattime.7'Delay inrecall as employees were needed and overall loss of payhave not been shown. "In the case at bar there.havebeen no consequences arising from the single act of"'issuance of the letters on May 3 Although interferencehasbeenfound,nomore than with respect todiscrimination,were that found, is there a basis forassessing backpay Except for absence of a formal findingof discrimination, the remedy here would be the samewhether or not discrimination be found.There is no basis in the record for determining whetherstrikers other than those reinstated would have been putback to work but for the Company's May 3 letters; and, ifso,which strikers. It is clear that various ones have beenrehired,beginningwithFrank Bambach on May 13,without claim of other discrimination. Discrimination inrecalling other strikers, i.e , selecting the "wrong" unionsupporters, is not alleged. Nor did violation here extendthe rights of other strikers, this case differing in thatrespect fromLaidlaw,both because of the nature of therequest as found and because other vacancies did not existat the time or thereafter except as filled by strikersIngenuity may assert itself in a claim that by its lettersof May 3 the Company converted the strike into an unfairlabor practice strikeBut unlesswe apply anipso facto(orper se?)doctrine at this point, there is neither statementnor act by the strikers to indicate that their preexistingattitude or reason for striking had changed And as wehave seen, there is no evidence either that any werethereafter denied employment to fill vacancies or a needformore employees, or that new and different peopleoutside the ranks of the strikers were thereafter hired"Galatians 4 16"We cannot have it both ways It was the Company's initiative if theUnion's letter be disregarded In any event,the conditions stated were theCompany's"N L R B v Frick Company,397 F 2d 956 (C A 3)This would be true even if discrimination were found on the basis of abona fide offer to return and the Company's letters of May 3"N L R B v Frick Company, supra CARTRISEAL CORP.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend that the Company, Cartriseal Corporation,Wheeling, Illinois, its officers, agents, successors, andassigns, shall1Cease and desist from-(a)Discouragingmembership in Local 310, UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America, AFL-CIO, or any other labororganization,by terminating the employee status ofstrikers or failing to reinstate them to existing vacancieswith full rights and privileges, or discriminating in anyothermanner in respect to their hire or tenure ofemployment, or any term or condition of employment.(b)Limiting reinstatement offers to strikers as newemployees only(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act.2Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Restore full rights and privileges to all strikers whoreturned prior to June 24, 1968.(b)Upon application, offer to those strikers who havenot yet returned immediate and full reinstatement to theirformer or substantially equivalent positions to the extentthatsuchpositionsareavailable,andplaceonapreferential hiring list those striker applicants for whomsuch positions are not immediately available.(c)Notify all strikers who returned prior to June 24and those who may be reinstated as jobs become availablethat reinstatement is or will be with full rights andprivileges.(d) Post at its plant in Wheeling, Illinois, copies of theattached noticemarked "Appendix "40 Copies of saidnotice, on forms provided by the Regional Director forRegion 13, shall be posted by theCompany,afterbeing duly signed by its representatives,immediatelyupon receipt thereof, and bemamtainedby itfor60consecutivedaysthereafter,inconspicuousplaces, including allplaceswhere notices to its employees are customarily posted.Reasonable steps shall be taken by the Company to insurethat saidlnoticesarenotaltereddefaced,or,covered by material.(e)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.41IFURTHER RECOMMEND that the complaints be dismissedinsofar as they allege violation of Section 8(a)(5) of theAct"in the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""in the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "283APPENDIXNOTICETO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOT discourage membership in Local 310,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America, AFL-CIO, or anyother labor organization by terminating the employeestatus of strikers or failing to reinstate them to existingvacancieswithfullrightsandprivileges,ordiscriminating in any other manner in respect to theirhire or tenure of employment, or any term or conditionof employmentWE WILL NOT limit reinstatement offers to strikers asnew employees only.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations,to join or assist Local 310, United Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica, AFL-CIO, or any other labor organization,to bargain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities, except to the extent that suchrightmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of theAct.WE WILL restore full rights and privileges to allstrikers who returned prior to June 24, 1968.WE WILL, upon application, offer to those strikerswho have not yet returned, immediate and fullreinstatement to their former or substantially equivalentpositionstotheextent that such provisions areavailable; and place on a preferential hiring list thosestrikerapplicants for whom such positions are notimmediately availableCARTRISEAL CORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 SouthDearbornStreet,Chicago, Illinois 60604,Telephone312-828-7572.